Citation Nr: 1701748	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  16-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for colon cancer.

5.  Entitlement to service connection for neuropathy.

6.  Entitlement to service connection for blood cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Evidence Intake Center (EIC).  Jurisdiction was subsequently transferred to the VA Regional Office (RO) in Cheyenne, Wyoming.

This matter was previously before the Board, and, in July 2015, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's previous remand instructions has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's colon cancer neither began during, nor was otherwise caused by his military service, to include as a result of any herbicide exposure therein.

2.  The Veteran incurred herbicide exposure while serving at Udorn Royal Thai Air Force Base (Udorn RTAFB) in the Kingdom of Thailand, and he manifested prostate cancer to a compensable degree after his last herbicide exposure.

3.  The Veteran incurred herbicide exposure while serving at Udorn Royal Thai Air Force Base (Udorn RTAFB) in the Kingdom of Thailand, and he manifested ischemic heart disease to a compensable degree after his last herbicide exposure.

4.  The Veteran's peripheral neuropathy neither began during, nor was otherwise caused by his military service, to include as a result of any exposure therein; and did not begin to manifest to a compensable degree within one year of separation of service or one year after his last herbicide exposure.

5.  The Veteran's polycythemia neither began during, nor was otherwise caused by his military service, to include as a result of any herbicide exposure therein; and the Veteran does not have a diagnosis of a blood cancer subject to chronic or herbicide statutory presumptions.


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2016).

2.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

3.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

4.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

5.  The criteria for service connection for blood cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Board notes that the Veteran's representative has argued that VA has not adequately developed evidence of herbicide exposure.  As described below, the Board finds that the Veteran was exposed to herbicide, and, therefore, any failure on VA's part to adequately develop the record in support of this contention is rendered moot.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Service connection can also be established through application of statutory presumptions, including for chronic diseases, like leukemia, organic diseases of the nervous system, and cardiovascular-renal diseases including hypertension, when manifested to a compensable degree within a year of separation from service or by demonstrating continuity of symptomology since separation of service.  38 C.F.R. §§ 3.307, 3.309.  

Statutory presumptions also apply to disabilities that become manifest to a compensable degree for diseases are associated with herbicide exposure that become manifest to a compensable degree like: ischemic heart disease; all chronic B-cell leukemia; multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, and peripheral neuropathy except that peripheral neuropathy must become manifest within one year of herbicide exposure.  Id.  The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that herbicide exposure led to the development of the claimed disability after service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Herbicide Exposure

The Veteran testified under oath that he was exposed to herbicides, such as Agent Orange, while serving at the Udorn RTAFB.  See Transcript.  The Board finds the Veteran's reports reliable and affords them great weight.  The Veteran's report is corroborated by a service personnel record which indicates that the Veteran served with a Marine Expeditionary Unit in Udorn Thailand.  Therefore, herbicide exposure is conceded.

Colon Cancer

At issue is whether the Veteran is entitled to service connection for colon cancer.  The weight of the evidence indicates that the Veteran is not entitled to service connection.

Private treatment records and VA treatment records both indicate that the Veteran has been diagnosed with colon cancer.  Nevertheless, the Veteran's service treatment records are silent for reports of or treatment for colon cancer.  The Veteran's anus and rectum were evaluated as normal during his separation physical in 1964.  The earliest medical records contained in the claims file documenting colon cancer do not occur until after the turn of the millennium; decades after the Veteran separated from service.  

The Board has conceded that the Veteran incurred herbicide exposure in-service.  The record, however, does not include a medical opinion indicating that a medical nexus exists between the Veteran's herbicide exposure, or any other in-service incurrence for that matter, and the Veteran's colon cancer.  Moreover, colon cancer is not one of the diseases associated with chronic diseases or herbicide exposure.  Additionally, the National Academies of Sciences, Engineering, and Medicine did not indicate that there was a strong connection or evidence suggestive of an association between herbicide exposure and colon cancer.  See National Academies of Sciences, Engineering, and Medicine. 2016. Veterans and Agent Orange: Update 2014. Washington, DC: The National Academies Press (herein after Veterans and Agent Orange).

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion that his colon cancer neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of his colon cancer.  As such, his opinion is insufficient to provide the requisite nexus. 

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for colon cancer is denied.

Blood Cancer

At issue is whether the Veteran is entitled to service connection for blood cancer.  The weight of the evidence indicates that the Veteran is not entitled to service connection.

Private treatment records and VA treatment records both indicate that the Veteran has been diagnosed with polycythemia; a form of blood cancer.  Nevertheless, the Veteran's service treatment records are silent for reports of or treatment for any blood cancer including polycythemia.  The Veteran's heart and cardiovascular system were evaluated as normal during his separation physical in 1964.  The earliest medical records contained in the claims file documenting polycythemia do not occur until after the turn of the millennium; decades after the Veteran separated from service.  

The Board has conceded that the Veteran incurred herbicide exposure in-service.  The record, however, does not include a medical opinion even suggesting that a medical nexus exists between the Veteran's herbicide exposure, or any other in-service incurrence for that matter, and his polycythemia.  The Board notes that there are multiple blood cancers that are subject to chronic and herbicide presumptions including: leukemia; multiple myeloma; and non-Hodgkin's lymphoma.  Nevertheless, polycythemia is not one of the diseases associated with chronic diseases or herbicide exposure, and the Veteran was not diagnosed with leukemia; multiple myeloma; or non-Hodgkin's lymphoma.  Additionally, the National Academies of Sciences, Engineering, and Medicine did not indicate that there was a strong connection or evidence suggestive of an association between herbicide exposure and polycythemia.  See Veterans and Agent Orange.

As with colon cancer, the Veteran, as a lay person, lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his polycythemia.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for blood polycythemia is denied.

Peripheral Neuropathy

At issue is whether the Veteran is entitled to service connection for peripheral neuropathy.  The weight of the evidence indicates that the Veteran is not entitled to service connection.

Private treatment records indicate that the Veteran has been diagnosed with peripheral neuropathy.  Nevertheless, the Veteran's service treatment records are silent for reports of or treatment for peripheral neuropathy.  The Veteran's upper and lower extremities, as well as his neurologic system, were evaluated as normal during his separation physical in 1964.  The earliest medical records contained in the claims file documenting peripheral neuropathy do not occur until after the turn of the millennium; decades after he separated from service.  

The Board has conceded that the Veteran incurred herbicide exposure in-service.  The record, however, does not include a medical opinion even suggesting that a medical nexus exists between the Veteran's herbicide exposure, or any other in-service incurrence for that matter, and the Veteran's peripheral neuropathy.  

Peripheral neuropathy is a disease that is associated with both chronic and herbicide statutory presumptions.  Nevertheless, the evidence of record is not sufficient to demonstrate that it is at least as likely as not that the Veteran's peripheral neuropathy manifested to a compensable degree within one year of separation of service; or within one year of his last herbicide exposure.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a neurologic disability such as peripheral neuropathy.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for peripheral neuropathy is denied.

Prostate Cancer

The Veteran contends that he is entitled to service connection for prostate cancer.  The Board has found the Veteran's report of herbicide exposure credible.  See supra.  A September 2014 private treatment record indicates that the Veteran had a personal history of malignant neoplasm of the prostate.  Malignant neoplasms of the prostate are sufficiently disabling to warrant at least a minimum compensable rating.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Therefore, the Veteran manifested a disability associated with herbicide exposure that became compensable to at least a compensable degree at some point in time after herbicide exposure; 38 C.F.R. §§ 3.307, 3.309; and, therefore, service connection is granted.

Ischemic Heart Disease

A November 2008 private rest/gated stress myocardial perfusion with wall motion study indicated that stress images showed a mild perfusion defect in the apical septal walls; that resting images revealed mild defect reversibility; and included an impression of mild ischemia.  A November 2008 private cardiac cauterization report further indicated that the Veteran prescribed aspirin and cholesterol lowering medications upon being discharged.  Subsequent treatment records further indicate that the Veteran continued to be prescribed aspirin and continuous lowering medications.  Therefore, the Veteran manifested ischemic heart disease to a minimal compensable degree, because it required continuous medication.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7020.  Therefore, service connection for ischemic heart disease is granted based on a presumptive basis, based on the Veteran's presumed herbicide exposure in service.  38 C.F.R. §§ 3.307, 3.309


ORDER

Service connection for colon cancer is denied.

Service connection for blood cancer is denied.

Service connection for peripheral neuropathy is denied.

Service connection for prostate cancer is granted.

Service connection for ischemic heart disease is granted.

REMAND

At issue is whether the Veteran is entitled to service connection for hypertension.  As previously noted, the Board has conceded herbicide exposure during the Veteran's service at Udorn RTAFB.  The Veteran was diagnosed with hypertension as early as December 2007.  The National Academies of Sciences, Engineering, and Medicine has indicated that there is evidence suggestive of an association between hypertension and herbicide exposure.  See Veterans and Agent Orange.  This is sufficient to trigger VA's duty to assist, and the issue of service connection for hypertension must be remanded in order to provide the Veteran with a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion of record as to the etiology of his hypertension.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's either began during or was otherwise caused by his military service, to include as a result of his presumed herbicide exposure therein.  Why or why not? 

2.  Then, readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


